

113 HRES 357 IH: Supporting the goals and ideals of National Historically Black Colleges and Universities Week.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 357IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Duncan of Tennessee, Ms. Fudge, Mr. Danny K. Davis of Illinois, Mr. Hastings of Florida, Ms. Clarke, Ms. Wilson of Florida, Ms. Lee of California, Mr. Rangel, Ms. Waters, and Mr. Scott of Virginia) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Historically Black Colleges and Universities Week.Whereas, before the Civil War, an education, much less a college education, was out of reach for most African-Americans as there were few institutions of higher education focused on meeting the intellectual curiosity and spurring the academic growth of African-American students;Whereas, as the United States began to heal from the wounds of the Civil War and the 13th, 14th, and 15th Amendments to the United States Constitution were ratified, a newly freed people demanded a freed mind, and courageous leaders began expanding institutions of higher education that are now known as the Historically Black Colleges and Universities;Whereas, for more than a century and a half, Historically Black Colleges and Universities have helped build a middle class and produced many preeminent thinkers and entrepreneurs, doctors and scientists, judges and lawyers, athletes, members of the Armed Forces, and educators;Whereas students at Historically Black Colleges and Universities banded together as part of the Civil Rights movement that pushed Americans closer to true freedom and equality for all;Whereas, at Historically Black Colleges and Universities, generations of students not only gained the education and skills necessary for the workforce, but also cultivated an understanding of history and knowledge of self that are necessary in life;Whereas, as the United States works toward a goal of having the highest proportion of college graduates in the world by 2020, Historically Black Colleges and Universities continue to provide pathways of opportunity for students;Whereas ensuring that Historically Black Colleges and Universities have the resources they need to help students reach their fullest potential remains a top priority, including through the provision of funds for infrastructure and technology improvements and through increased availability of Pell Grants; andWhereas the President has issued a proclamation recognizing September 22 through September 28, 2013, as National Historically Black Colleges and Universities Week to pay tribute to the legacies of these proud institutions of higher education: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Historically Black Colleges and Universities Week; and(2)calls upon educators, public officials, professional organizations, corporations, and all Americans to observe such week with appropriate programs, ceremonies, and activities to acknowledge the contributions that Historically Black Colleges and Universities and their students and alumni have made to the United States.